internal_revenue_service number release date index number ----------------------------------- -------------------------------------------------------- --------------------------- ---------------------------------------- ----------------------------- in re --------------------------------------------------- ----------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------------- id no ------------ telephone number --------------------- refer reply to cc p si plr-112531-08 date date legend cooperative ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- -------------------------------------------------------------- --------------------------------------------- -------------------- --------- ------------------------------------------------ ------- act product metropolitan area retail dear ------------------ this is in response to a request for a ruling dated date submitted by your authorized representatives concerning the federal_income_tax consequences of a transaction involving a cooperative under subchapter_t of the internal_revenue_code as described below cooperative was formed in --------------------as a corporation operating as a non- stock cooperative association pursuant to the act the articles of incorporation as originally filed in --------------------have not been altered modified or otherwise amended plr-112531-08 according to the cooperative’s articles of incorporation it was organized to operate a system to distribute product of its members for their exclusive and mutual benefits as patrons of the cooperative article fourth of the articles of incorporation specifically provides that the association is organized to operate a system to distribute the products of its members for their exclusive and mutual benefit as patrons of the association the association shall have the power to purchase lease build maintain and operate warehouses garages and all other facilities for use in connection with operating said system and to exercise all such powers in any capacity and on any cooperative basis as agreed on and permitted by law the metropolitan area consists of numerous local areas both urban and suburban the metropolitan area covers over ------square miles and includes the -------- -----------------------------and parts of ------------- and ----------- with a population over --------- -------------people there are multiple cities towns and neighborhoods across the metropolitan area and travel between locations is extremely time consuming pursuant to article fifth of the articles of incorporation membership in the cooperative is restricted to retail merchants located in the metropolitan area who patronize the association applicants are eligible for membership in the cooperative if they meet the qualifications stated in the articles of incorporation and the by-laws including making the required_payment of a minimum membership fee of dollar_figure----- article sixth of the articles of incorporation provides that the property rights and interests of each members in the association shall be equal and shall be determined by the proportion that the patronage of each member shall bear to the total patronage of all the members with the association membership of the cooperative currently consists of approximately --- independent local retail shops in the metropolitan area approximately --- such shops have been members of the cooperative at one time or another the purpose of the cooperative is to consolidate and share the delivery resources of its members to develop a spoke-hub distribution network and thereby increase the efficiency of deliveries throughout the metropolitan area the spoke-hub distribution network allows the cooperative’s members which are independent local businesses to drop off their product at a central location to facilitate deliveries by other members in their respective local areas for instance a --------------based member will take product deliveries that are not destined for its primary delivery area to the central location hub in turn the ------------- shop will pick up any product destined for its primary delivery area the cooperative’s spoke-hub distribution network has allowed its members to more efficiently serve customers in the metropolitan area plr-112531-08 to cover the operating costs of the cooperative each member is charged a certain amount for each item dropped off for delivery and is paid for the deliveries made for other members to reduce the cooperative’s exposure to inflation in rental rates for centrally located urban warehouse space to better manage the cooperative’s overhead for its spoke-hub distribution network and to provide more permanence for its centrally- located hub the cooperative acquired a warehouse building in --------------------------in --- ------ at a cost of approximately dollar_figure----------- the building was financed by a mortgage which has since been paid off a building fund assessment collected from the membership and through the reinvestment of members’ patronage_dividends that would have otherwise been distributed in cash the aforementioned reasons for acquiring the warehouse building are directly related to the purpose for which the cooperative was formed to maximize collective distribution efficiencies in product deliveries of the members through the establishment of a collective and cooperative spoke-hub distribution network the cooperative’s primary objective in acquiring the warehouse was to establish a certain level of permanence for the centrally located hub of its broad ranging spoke- hub distribution network by acquiring ownership of its physical location the cooperative has enhanced its permanence ensuring the preservation of both delivery patterns and marketing trends in connection with the operation of its spoke-hub distribution network in addition the warehouse acquisition was designed to limit the cooperative’s exposure to inflation in the rental cost of centrally located commercial space by acquiring ownership of the warehouse the cooperative effectively limited its members’ rather broad exposure to inflation in the cost of maintenance and eliminated its rather broad exposure to inflation in the value of commercial real_estate the cooperative’s third objective in acquiring the warehouse was to better control its overhead ownership of the warehouse enhanced the cooperative’s oversight with respect to its physical facilities beyond that which it previously had as an occupying tenant it thereby provided the cooperative with the means to better manage its fixed costs which primarily related to the economic cost of its warehouse facilities the building fund assessment was dollar_figure----- per month from each member from ------ --------------------- through ---------------------------- certain subsequently admitted members paid catch-up_contributions from ------- through ------- total contributions to the building fund were accounted for with respect to each member and refunds were issued to members that resigned from the cooperative any remaining building fund balance has since been distributed in accordance with each member’s respective entitlement plr-112531-08 pursuant to article fifth of the articles of incorporation the voting rights of the members are equal and no member has more than one vote pursuant to article sixth of the article of incorporation the property rights and interests of each member in the association are equal and are be determined by the proportion that the patronage of each member shall bear to the total patronage of all the members with the association pursuant to article two paragraph d of the cooperative’s bylaws if a member desires to withdraw from the cooperative the member shall give-----days notice in writing to the members who shall then purchase such member’s holdings in --------------- if and when such purchase can be made without jeopardizing the solvency of the cooperative the cooperative has distributed its annual profits to its members as a patronage_dividend on the basis of the business each member conducted with the cooperative during the year the cooperative’s patronage_dividend distribution has consisted of cash and written notices of allocation as defined in sec_1388 of the code the cooperative generally distributes --- percent of its profit before taxes in the form of an annual patronage_dividend currently by the extended due_date of its corporate_income_tax return with percent of the patronage_dividend paid in cash and the remaining percent allocated to each member in the form of written notices of allocation the cooperative accrues a non-current liability on its financial statements for the unpaid balance reflecting such percent payments are made against this non- current_liability as cash becomes available preceding the acquisition of the building in-------- the members of the cooperative elected to reinvest a substantial portion of the profits to increase funds available for such acquisition such reinvested profits were accounted for as patronage_dividends that were distributed to the members of the cooperative through written notices of allocation following the acquisition of the building significant portions of the then current profits of the cooperative were utilized to satisfy the cooperative’s obligation with respect to patronage_dividends that were reinvested in the cooperative prior to acquisition of the building in other words unpaid prior year patronage_dividends were satisfied with funds attributable to subsequent year profits to avoid taxation at the entity level the cooperative issued written notices of allocation to its members based on patronage during the current_year such accounting enabled the cooperative to pay prior year patronage_dividend repayments out of subsequent year profits without incurring an entity level tax plr-112531-08 as of ------------------------- the non-current liability balance for unpaid patronage_dividends consisted of approximately dollar_figure-----------owed to approximately ----current members and --- former members such former members have resigned and have been paid their dollar_figure----- refundable membership fee but have not been paid in full the balance of their non-current patronage_dividends that were distributed to them in the form of written notices of allocation as noted above article sixth of the articles of incorporation provides that the property rights and interests of each members in the association shall be equal and shall be determined by the proportion that the patronage of each member shall bear to the total patronage of all the members with the association article nine of the cooperative’s bylaws governs patronage and allocation of net_earnings states that t he cooperative’s net earning shall belong to and be held by the cooperative for its members and shall be distributed to them at the close of each fiscal_year on a patronage basis with regard to the disposition of assets for proceeds exceeding dollar_figure----------- article nine paragraph f of the bylaws provides net_earnings from the sale of any major asset over dollar_figure----------- shall be allocated on a compound patronage basis the calculation period for determining this allocation shall be the fiscal years starting with the first full fiscal_year after acquisition and continuing until the end of the fiscal_year including disposal during which the asset was in service ‘compound patronage’ shall be calculated as the sum of each member’s annual patronage percentage divided by the number of years being considered in the calculation article nine paragraph d governs the obligations of members of the cooperative to contribute to the capital of the cooperative it provides members agree to and shall contribute their respective pro_rata shares to the capital of the cooperative such contributions shall be paid from net_earnings due the members by the cooperative in addition such further contributions shall be made as the directors may specify except that a member’s obligation to make such further contribution in any fiscal_year shall be limited to an amount equal to his share of net_earnings for the proceeding fiscal_year and shall be proportionate to the contributions required of other members article thirteen of the cooperative’s bylaws governs the distribution of the assets of the cooperative upon dissolution it provides upon dissolution after all debts and liabilities of the cooperative shall have been paid and all capital furnished through patronage shall have been retired without plr-112531-08 priority on pro_rata basis the remaining property and assets of the cooperative shall be distributed among the members and former members who have left during the current fiscal_year in proportion which the aggregate patronage of each member bears to the total patronage of all such members unless otherwise provided by law the calculation period for such asset will be the patronage during the life of that asset because the cooperative’s membership has declined in recent years as a result of many market and industry factors including internet product deliveries the cooperative has sold its warehouse building receiving proceeds of approximately dollar_figure----- -----------and recognizing a gain of approximately dollar_figure-------------- the cooperative intends to distribute the net_proceeds reflecting the recognized gain to the ----current and former member which patronized the cooperative during the period in which the cooperative owned the building on a compound patronage basis as defined in article nine of the cooperative’s bylaws the compound patronage calculation will be finalized after the cooperative’s financial statements for the fiscal_year ending ------------- ------------------------- have been completed as described above the board_of directors of the cooperative has determined to allocate the gain from the sale of the building to among the current and former members that patronized the cooperative during the period in which the cooperative owned the building based on their respective compound patronage percentages based on the foregoing the taxpayer request a ruling that the cooperative’s distribution of the gain recognized from the sale of its building to the cooperative’s current and former members based on compound patronage their respective average annual patronage percentages for the period commencing -------------------- and ending ------------------------- will be treated as a patronage_dividend and will be deductible by the cooperative for federal_income_tax purposes sec_1388 of the code specifies that a patronage_dividend must be determined by reference to the net_earnings of the organization from business done with or for its patrons that section further provides that the term patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out earnings other than from business done with or for patrons further it does not include earnings from business done with or for other customers to whom no amounts are paid or to whom smaller amounts are paid with respect to substantially identical transactions in revrul_69_576 1969_2_cb_166 a nonexempt farmers’ cooperative borrowed money from a bank for cooperatives itself a cooperative to finance the plr-112531-08 acquisition of agricultural supplies for resale to its members the bank for cooperatives allocated and paid interest from its net_earnings to the nonexempt farmers’ cooperative which it in turn allocated to its members in determining whether the allocation was from patronage sources the ruling states the classification of an item_of_income as from either patronage or nonpatronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative's marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the association's cooperative operation the income is from nonpatronage sources revrul_690_576 pincite the ruling concluded that in as much as the income received by the nonexempt_cooperative from the bank for cooperatives resulted from a transaction that financed the acquisition of agricultural supplies which were sold to its members thereby directly facilitating the accomplishment of the cooperative’s marketing purchasing or service activities the income was patronage sourced sec_1_1382-3 of the income_tax regulations defines income from sources other than patronage nonpatronage income to mean incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association for example income derived from lease of premises from investment in securities or from the sale_or_exchange of capital assets constitutes income derived from sources other than patronage in st louis bank for cooperatives v united 624_f2d_1041 cl_ct the court held that interest on demand deposits in farm credit banks or on loans to brokerage funds received by st louis bank for cooperatives was patronage sourced income the court stated that a particular item_of_income is patronage sourced when the transactions involved are directly related to the marketing purchasing or service activities of the cooperative association f 2d pincite in twin county grocers inc v united_states cl_ct a nonexempt_cooperative was denied deductions for patronage_dividends for interest on a certificate of deposit bought from a nonpatron bank because the dividend income was not patronage sourced the court held that the relation of income activity to the cooperative’s business was too tenuous plr-112531-08 courts have ruled in several instances that income from corporations organized by cooperatives to conduct activities related to the cooperative business is patronage sourced in farmland industries v commissioner 78_tcm_846 acq aod citing 765_f2d_1102 675_f2d_988 8th cir 88_tc_238 87_tc_435 the taxpayer a cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries classified as patronage-sourced income in reaching its decision the court stated that its task was to determine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in one which generated incidental income that contributed to the overall profitability of the cooperative but did not actually facilitate the accomplishment of the cooperative s marketing purchasing or servicing activities on behalf of its patrons t c m pincite in land o’lakes inc supra the court held that dividends received by the nonexempt_cooperative from the st paul bank for cooperatives was patronage derived and could be allocated to land o’lakes patrons as deductible patronage_dividends the court noted that the taxpayer was required to acquire and hold the stock to obtain a loan the proceeds of which were used to finance cooperative activities on favorable terms finding that the subject transaction was not significantly distinguishable from the transaction in revrul_69_576 sec_1_1382-3 provides that in order that the deduction for amounts with respect to income derived from business done with or for the united_states or any of its agencies or from sources other than patronage may be applicable it is necessary that the amount sought to be deducted be paid on a patronage basis in proportion insofar as is practicable to the amount of business done by or for patrons during the period to which such income is attributable for example if capital_gains are realized from the sale_or_exchange of capital assets acquired and disposed of during a single taxable_year income realized from such gains must be paid to patrons of such year in proportion to the amount of business done by such patrons during the taxable_year similarly if capital_gains are realized by the association from the sale_or_exchange of capital assets held for a period extending into more than one taxable_year income realized from such gains must be paid insofar as is practicable to persons who were patrons during the taxable years in which the asset was owned by the association in proportion to the amount of business done by such patrons during such taxable years in the instant case the warehouse building was used exclusively used in the cooperative’s business to facilitate the efficient distribution of the members’ product through the establishment of a spoke-hub distribution network serving the collective plr-112531-08 interest of the members and accordingly the gain will be patronage sourced further cooperative will distribute the income realized from the sale of the building to persons who were its patrons during the taxable years in which the asset was owned by the cooperative in proportion to the amount of business done by such patrons during such taxable years accordingly based solely on the above we rule that the cooperative’s distribution of the gain recognized from the sale of its building to the cooperative’s current and former members based on compound patronage their respective average annual patronage percentages for the period commencing -------------------- and ending ------------------------- will be treated as a patronage_dividend and will be deductible by the cooperative for federal_income_tax purposes this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representatives sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries
